DETAILED ACTION
This office action is in response to the communication dated 27 April 2021 concerning application 16/222,959 filed on 17 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-32 are pending and under consideration for patentability; claims 1, 10, and 13 have been amended; claims 31 and 32 have been added as new claims.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 27 April 2021 has been acknowledged and considered by the Examiner.

Response to Arguments
Applicant’s arguments dated 27 April 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to more explicitly recite wherein the flexible shaft and the housing of the implantable neurostimulator comprise a unitary structure, arguing that the previously applied prior art does not disclose or suggest such limitations.  The Examiner has addressed the amended limitations in the updated text below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-14, 16-20, 23, 24, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano et al. (US 2016/0030666 A1) in view of Khalil et al. (US 2015/0321002 A1).
Regarding claim 1, Lozano describes a stimulation system ([0062]) comprising 
an implantable device (figure 1B; [0020]) comprising 
a flexible shaft (stimulation lead 14 with connecting portion 16) having a proximal end and a distal end (figure 1B; proximal end located near stimulation source 12 and distal end located near electrodes 18), and at least one electrode  along its distal end (figure 1B: 18)
an implantable neuromodulation stimulator (figure 1B: 12) having a housing (shown in figure 1B) that is disposed along and integral with the proximal end of the flexible shaft, wherein the housing of the INS and the proximal end of the flexible shaft are a unitary structure ([0020]: “the probe and the signal generator or source can be incorporated together, wherein the signal generator and probe are formed into a unitary or single unit, such unit may comprise, one, two or more electrodes”)
an external device comprising a transmitter (figure 1B: 22)
Regarding claim 1, although Lozano describes that “wireless transmitter 22 transmits the control signals and power to the wireless receiver of stimulation source 12” ([0064]), including the use of a wireless link 24, Lozano does not explicitly disclose wherein the external device comprises a battery and an antenna.  However, Khalil also describes a stimulation system comprising an implantable device and an external device (figure 1), including wherein the external device (figure 1: 200, 202, 204, 210) comprises a battery (figure 1, inherent features of smartphone and tablet) and an antenna ([0057], [0071]).  As Khalil is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a battery and antenna, similar to that described by Khalil, into the external device of the stimulation system described by Lozano, as doing so advantageously allows the resulting system to better transmit control signals and power to the receiver of the stimulation source, as is a goal of Lozano’s device ([0064]).  

Regarding claim 3, Lozano further describes wherein the external device transmits power and data to the implantable neuromodulation stimulator ([0064]).
Regarding claim 4, Khalil further describes wherein the external device comprises an interface and/or an autonomous control algorithm to control therapy and/or monitor therapy effectiveness ([0071]). 
Regarding claim 5, Khalil further describes wherein the implantable device is configured to be implanted in the patient for a time period of less than 1 month, at least 1 month, and combinations thereof ([0011] describes a temporarily implanted trial stimulator and a permanently implantable stimulator, which inherently can be implanted for a period of time ranging from “less than 1 month” to “at least one month”). 
Regarding claim 6, Khalil further describes wherein the implantable neuromodulation stimulator comprises non-adjustable functional parameters ([0052] - [0053]). 
Regarding claim 7, Khalil further describes wherein the external device comprises a housing that is hermetically or non-hermetically sealed (figure 1; [0071] - [0072], the devices are all sealed within a housing of some form).
Regarding claim 10, Khalil further describes wherein the flexible shaft is cylindrical and has a paddle shaped distal end (figure 9; [0064]). 
Regarding claim 11, Khalil further describes wherein the at least one electrode comprises two or more electrodes including longitudinal and lateral spans to cover concurrent stimulation sites (figure 9). 

Regarding claim 13, Khalil further describes wherein the flexible shaft has a length that correlates to the anatomical positioning of the implantable device ([0061]). 
Regarding claim 14, Khalil further describes wherein the implantable neuromodulation stimulator is configured to provide bilateral stimulation and/or unilateral stimulation at multiple target locations ([0064], multiple proximal lead ends).
Regarding claim 16, Khalil further describes wherein the external device is configured to gather information regarding the implantable neuromodulation stimulator ([0084]). 
Regarding claim 17, Khalil further describes wherein the implantable neuromodulation stimulator comprises an implantable battery 108 and an implantable antenna 110 that comprises a printed circuit board antenna ([0033], [0058], support circuitry similar to circuitry 104, 106). 

Regarding claim 19, Khalil further describes wherein the at least one electrode comprises at least one set of segmented electrodes ([0031] - 0032]). 
Regarding claim 20, Khalil further describes wherein the at least one set of segmented electrodes are configured to focus current delivery ([0031] - [0032]). 
Regarding claim 23, Khalil further describes a communication device configured to define the therapy to be delivered by the system, modify the therapy to be delivered by the system, run an algorithm to establish therapy modifications, and combinations thereof ([0071] - [0072]). 
Regarding claim 24, Khalil further describes wherein the communication device comprises a smart phone 202. 

Regarding claim 31, Lozano further describes wherein the implantable neuromodulation stimulator is configured to provide stimulation to treat chronic pain ([0006] - [0007]).
Regarding claim 32, Khalil further describes wherein the implantable device further comprises one or more anchors configured to extend from the flexible shaft ([0011]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Khalil, further in view of Chang (US 2014/0346078 A1). 
Regarding claim 8, Lozano in view of Khalil suggests the stimulation system according to claim 1, including wherein the external device comprises a housing (Lozano: figure 1B), but Lozano and Khalil do not explicitly disclose wherein the housing is configured to provide a water-resistant barrier.  Chang also describes housings for smart devices similar to those described by Khalil, including the use of a housing configured to provide a water-resistant barrier ([0022], [0037]).  As Khalil describes smart devices and Chang describes housings for smart devices, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a housing with a water-resistant barrier, as described by Chang, when using the system described by Lozano and Khalil, as doing so advantageously protects the internal electronics of the external device from moisture-induced damage.  
.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Khalil, further in view of Schmitz et al. (US 2014/0107709 A1).
Regarding claim 15, Lozano in view of Khalil suggests the stimulation system according to claim 14, including multiple target locations, but Lozano and Khalil do not explicitly disclose wherein the multiple target locations comprise multiple locations within multiple foramina.  Schmitz also describes stimulation systems, including the use of multiple target locations within multiple foramina ([0201], [0213]).  As Schmitz is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate multiple target locations within multiple foramina, as described by Schmitz, when using the system described by Lozano and Khalil, as doing so advantageously allows the resulting system to provide therapy to multiple locations with minimal rearranging of the stimulation system.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Khalil, further in view of Jaax et al. (US 2014/0277282 A1).
Regarding claim 21, Lozano in view of Khalil suggests the stimulation system according to claim 19, but Lozano and Khalil do not explicitly disclose wherein the at least one set of segmented electrodes comprise a first segment configured to provide stimulation energy and a second segment configured to record Evoked Compound 
Regarding claim 22, Jaax further describes wherein the system is configured to determine a relative measure of a location of the implantable lead using the recorded ECAPs ([0045], [0047]). 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Khalil, further in view of Echarri et al. (US 2002/0140399 A1).
Regarding claim 25, Lozano in view of Khalil suggests the stimulation system according to claim 23, including a charger (Khalil: 210) that sends information to the implantable neuromodulator stimulator (Khalil: [0072]), but Lozano and Khalil do not explicitly disclose a charger base, wherein the communication device transmits information to the charger base, wherein the charger receives the information from the charger base.  Echarri also describes a stimulation system, including the use of a 
Regarding claim 26, Khalil further describes wherein the implantable neuromodulation stimulator comprises an implantable battery 108 wherein the charger is configured to collect battery statistics from the implantable neuromodulation stimulator during charging of the implantable battery ([0072], [0084] - [0086]).  
 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Khalil and Echarri, further in view of Grandhe et al. (US 2016/0136443 A1).  
Regarding claim 27, Lozano in view of Khalil and Echarri suggests the stimulation system according to claim 26, but Lozano, Khalil, and Echarri do not explicitly disclose wherein the charger is configured to upload the battery statistics to a server via a wired and/or wireless link.  However, Grandhe also describes stimulation systems, including wherein the system is configured to upload statistics to a server via a wired and/or wireless link (figures 3A and 3B; [0040]).  As Grandhe is also directed towards stimulation systems and is in a similar field of endeavor, it would have been 
Regarding claim 28, Grandhe further describes wherein the server comprises a remote cloud server (figures 3A and 3B). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Khalil, further in view of John (US 2014/0371515 A1).
Regarding claim 30, Lozano in view of Khalil suggests the stimulation system according to claim 29, but Lozano and Khalil do not explicitly disclose wherein stimulation adjustment is further based on time of day information and/or activity information.  John also describes stimulation systems, including wherein stimulation adjustment is based on time of day information ([0032]).  As John is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate time-based updating of stimulation parameters, similar to that described by John, when using the system described by Lozano and Khalil, as doing so advantageously allows the resulting system to dynamically adjust the stimulation parameters as needed to deliver optimal therapy to the patient. 


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792